


Exhibit 10.40

 

Execution Copy

 

The material marked by asterisks within brackets ([**]) on pages 1 and 11 of
this document has been omitted pursuant to a request for confidential treatment
from the Commission in accordance with 17 C.F.R. § 240.24b-2.

 

CONFIDENTIAL

 

11th February, 2009

 

VIA HAND DELIVERY

 

Alasdair Haynes

[**]

 

Dear Alasdair:

 

Without Prejudice and Subject to Contract

 

This letter will confirm the agreement (the “Agreement”) that has been reached
by and between you and Investment Technology Group, Inc. (“ITG” or the
“Company”) in connection with the termination of your employment with ITG. For
the purposes of this Agreement references to “Group Company shall mean any
company of which the Company is a Subsidiary (its holding company) and any
Subsidiaries of the Company or of any such holding company. “Subsidiary” in
relation to a company (a holding company) means a subsidiary (as defined in
section 1159 of the Companies Act 2006) and any other company which is a
subsidiary (as so defined) of a company which is itself a subsidiary of such
holding company.

 

--------------------------------------------------------------------------------


 

1.             Separation from Service.

 

(a)           Effective the close of business 6 May 2009 (the “Separation Date”)
your employment with the Company shall terminate.  On or before such time you
shall resign from all positions with the Company and its subsidiaries, including
your positions as Managing Director and a member of the applicable boards of
directors of the Company’s subsidiaries on which you served and any
committee(s) thereof.  You agree promptly to execute any documents necessary to
effectuate such resignations with the relevant authorities.

 

(b)           On the Separation Date, you shall receive a payment by bank credit
transfer into your normal bank account of all unpaid compensation and
contractual benefits that you have earned and/or accrued up to the Separation
Date, less statutory deductions.

 

(c)           The Company will reimburse to you in respect of business and
travel expenses properly incurred by you up to the Separation Date, subject to
you submitting all necessary claims for business and travel expenses (and
relevant receipts) within seven days of the Separation Date.  You agree that
thereafter you shall not be entitled to reimbursement for any further claims in
relation to such expenses.

 

(d)           The Company shall maintain the existing health insurance cover for
you and for your family for a period of 9 months from the Separation Date, or
the date on which you commence employment or any remunerated engagement with
another employer, whichever is sooner.  You are required to notify the Company
in writing when you accept an offer of employment or engagement with another
employer.

 

2

--------------------------------------------------------------------------------


 

(e)           With effect from the Separation Date, all of your contractual
entitlements and any non contractual benefits will cease, save as specified in
this Agreement.

 

(f)            The Company shall continue for a period of 9 months from the
Separation Date to make pension payments at the rate of 15% of the base salary
you earned as at the Separation Date into the Company’s pension scheme.

 

2.             Garden Leave

 

(a)           You shall remain an employee of the Company but you shall not be
required to perform any work for the Company or any Group Company between 6
February 2009 and the Separation Date (“Garden Leave”).

 

(b)           During Garden Leave the Company shall be under no obligation to
provide any work to, or vest any powers in you and you shall have no right to
perform any work for the Company or any Group Company.

 

(c)           During Garden Leave you shall:

 

(i)            continue to receive your salary and all contractual benefits
(including for the avoidance of doubt pension contributions) in the usual way
(subject to the rules of the relevant benefit schemes in force from time to
time).  The Company will declare these benefits to HM Revenue and Customs at the
appropriate time and you will be solely liable for any further tax or National
Insurance contributions due in relation to them;

 

3

--------------------------------------------------------------------------------


 

(ii)           remain an employee of the Company and bound by the terms of your
contract of employment with the Company;

 

(iii)          not, without the prior consent of Mats Goebels, attend your place
of work or any other premises of the Company or any Group Company;

 

(iv)          not, without the prior consent of Mats Goebels contact or deal
with (or attempt to contact or deal with) any other officer, employee,
consultant, client, customer, supplier, agent, distributor, shareholder, adviser
or other business contract of the Company or any Group Company.  You may,
however, meet up with employees of the Company on a purely social basis;

 

(v)           be deemed to take any accrued but unused holiday entitlement;  and

 

(vi)          (except during any periods taken as holiday in accordance with the
Company’s usual procedures) ensure that Mats Goebels knows how you can be
contacted during each working day.

 

3.             Separation Payments and Benefits.  Subject to your execution of
this Agreement and execution of Schedule 2 to this Agreement by your adviser
named at Paragraph 5 below, and in consideration for your agreement to be bound
by the promises set forth in this Agreement in addition to the amounts described
in Paragraphs 1 and 2  above, you shall receive:

 

(a)           The sum of £394,300 (less UK statutory deductions) within 30
business days of receipt by the Company of this Agreement signed by you, and
Schedule 1 signed by the adviser named at Paragraph 5.

 

4

--------------------------------------------------------------------------------


 

(b)           The sum of £651,667 payable in six (6) equal monthly installments
starting on the date four months after receipt by the Company of this Agreement
signed by you (subject in all respects to execution of this Agreement by you and
your adviser as described above), as compensation for loss of office.  The first
£30,000 shall be paid without deduction of PAYE or National Insurance.  The
balance shall be paid subject to deduction of basic rate tax only and after
issuance of your P45.

 

(c)           The sum of £282,833 payable in three (3) equal monthly
installments.  The first of the three (3) installments will be made within
thirty (30) business days of receipt by the Company of this Agreement signed by
you (subject in all respects to execution of this Agreement by you and your
adviser as described above and to such statutory deductions that may be
applicable), with subsequent payments on each monthly anniversary of the first
payment date.

 

(d)           Restricted stock units (“RSU’S”) with the fair market value (such
fair market value to be taken at March 13th 2009) of the sum of £389,000. Such
RSU’s to vest over a period of 3 years commencing the date of this Agreement,
details of the vesting shall be set out in a separate agreement which shall
include standard vesting provisions and shall also be subject to a forfeiture
provision in the event that you solicit employees of the Company within the
three year vesting period.

 

(e)           All outstanding stock options you hold as of the Separation Date
that are not already vested and exercisable as of the Separation Date will
automatically terminate as of the Separation Date.  Outstanding stock options
that you hold that are already vested as of the Separation Date are hereby
amended to remain exercisable until the end of the applicable option term
(August 1, 2010) pursuant to

 

5

--------------------------------------------------------------------------------


 

the terms of the applicable stock option grant agreement evidencing such
outstanding vested stock options.  All outstanding restricted stock units that
have not yet become vested as of the Separation Date shall be forfeited.  The
foregoing treatment of your equity incentive awards is subject in all respects
to your execution and non-revocation of this Agreement as described above.

 

(f)         The Company makes no warranty as to the taxable status of the
payments made under this Agreement.  In the event that the payments made
pursuant to this Agreement are at any time assessed to income tax, PAYE and/or
employee national insurance contributions (“Taxation”) whether in addition to
such deductions as the Company may make at the time payment is made or
otherwise, you agree to be responsible for the payment of such Taxation and, in
the event that the HMRC seeks to recover the whole or part of the Taxation from
the Company, to indemnify the Company fully in respect thereof and in respect of
any fines, interest and penalties thereon.  The Company shall promptly inform
you of any demand for payment in connection with the payments made under this
Agreement to HMRC, or other relevant authority. You agree to pay the Company the
amount of any Taxation (together with any such interest and penalties) within
28 days of the Company serving on you a statement prepared by the Company’s
auditors certifying both the amount to be paid in respect of this indemnity and
that the Taxation falls due to be accounted for to a relevant taxing authority
within 30 days of the date of the statement.  In the event that following
payment of such Taxation by the Company to HMRC you successfully dispute the
liability to tax of payments made under this Agreement and the Taxation is
refunded to the Company, the Company agrees to pay any such refund to you within
14 days of receipt thereof.

 

6

--------------------------------------------------------------------------------


 

4.             General Release of All Claims.

 

(a)           You confirm that you have considered the facts surrounding your
employment and the offices arising therefrom and the termination of your
employment and consequent loss of office. You intimate and assert that you could
bring statutory or contractual claims, proceedings, applications or complaints
against the Company or any Group Company or any of their present or former
officers or employees or their shareholders, before any employment tribunal or
any court, in any jurisdiction, for the claims listed in Schedule 1 to this
Agreement (the “Claims”).

 

(b)           The terms of this Agreement are reached without admission of
liability and are in full and final settlement of:-

 

(i)            the Claims;  and

 

(ii)           any other claims, costs, expenses, rights of action of any kind
whatsoever anywhere in the world arising out of or in connection with your
employment and or the termination of your employment or loss of office (whether
or not you or the Company is now aware of the same and whether or not they are
or could be in the contemplation of the parties at the time of signing the
Agreement, whether under statute, at common law or otherwise and whether under
English law and/or European Community law which you have or may have against the
Company or its present or former officers or employees or any Group Company or
its present or former officers or employees arising out of or in connection with
his employment by the Company or any Group Company or its termination whether

 

7

--------------------------------------------------------------------------------


 

such fall within the jurisdiction of an employment tribunal or not.  The Company
confirms that by signing this Agreement it is settling all claims, costs,
expenses, rights of action of any kind whatsoever anywhere in the world against
you, save in so far as such liability cannot be waived by the Company by law, in
relation to claims arising out of in connection with acts of gross negligence,
default, breach of duty or trust.

 

(c)           The parties agree that Paragraphs 4 (a) and (b) shall not apply to
any claim to enforce the terms of this Agreement, any pension rights or pension
benefits which have accrued to you up to the Separation Date, or to any rights
to claim in respect of personal injury or illness sustained by reason of your
employment with the Company and of which you are reasonably unaware at the
Separation Date.

 

(d)           You warrant and represent to the Company, that the Claims listed
at Schedule 1 are all the claims or prospective claims which you intimate and
assert that you may have against the Company or any Group Company arising out of
or in connection with your employment or its termination.

 

(e)           You warrant that neither you nor anyone acting on your behalf will
issue any future applications, claims forms, summons or proceedings against the
Company or any Group in respect of Claims detailed in Schedule 1 or otherwise.

 

(f)            It is a fundamental term of this Agreement that the payments and
benefits provided for under it, shall at all times be conditional on your full
compliance with your obligations under the terms of this Agreement, including
refraining from issuing or pursuing any type of proceedings in respect of the

 

8

--------------------------------------------------------------------------------

 

Claims and otherwise complying with all of your obligations under the terms
hereof.  If you should breach any of your obligations under this Agreement, the
payments set out in Paragraphs 3(a)-(c) (inclusive) shall be repayable to the
Company on demand and to the extent that it has not then been paid to you, the
Company shall then cease to be obliged to do so. The total sums paid under this
Agreement together with all costs (including legal costs) reasonably incurred by
the Company in their recovery shall be recoverable as a debt from you in such
circumstances.

 

5.             Legal Advice

 

(a)           You hereby warrant and represent that you have received
independent legal advice from Meriel Schindler of Withers LLP, 16 Old Bailey,
London, EC4M 7EG, a relevant independent legal adviser acting in her
professional capacity and in respect to whom there is currently (and was at the
time of giving such advice) in force a valid certificate of insurance or an
indemnity provided for members of his profession for the risk of a claim by you
in respect of loss arising in consequence of the advice she has given to you.
The Company shall pay legal fees of up to £4000 plus VAT direct to your legal
advisors in respect of advice given on this Agreement within 30 days of receipt
of an invoice addressed to you but marked payable by the Company.

 

(b)           You hereby further warrant and represent that the advice referred
to above, related to the terms and effect of this Agreement, and in particular
the effect of the terms of this Agreement on your ability to pursue your rights
before an Employment Tribunal and/or otherwise against the Company, any Group
Company and any individuals, to which/whom this Agreement refers.

 

9

--------------------------------------------------------------------------------


 

(c)           It is a condition of this Agreement that the legal adviser
identified above places on headed paper and signs the confirmations set out in
Schedule 2 attached.

 

(d)           This Agreement satisfies the conditions regulating Compromise
Agreements under Section 77(4A) of the Sex Discrimination Act 1975,
Section 72(4A) of the Race Relations Act 1976, Section 288(2B) of the Trade
Union and Labour Relations (Consolidation) Act 1992, Section 203 (3) of the
Employment Rights Act 1996, Schedule 3A of the Disability Discrimination Act
1995 and Regulation 35(3) of the Working Time Regulations 1998, Section 49(4) of
the National Minimum Wage Act 1998, Regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, paragraph 2(2) of Schedule 4
of the Employment Equality (Religion and Belief) Regulations 2003, and paragraph
2(2) of Schedule 5 of the Employment Equality (Age) Regulations and under each
of the equivalent provisions applicable to each of the other
statutes/regulations referred to in Schedule 1.

 

6.             Continuing Obligations Following Your Separation from Service.

 

(a)           You agree, upon reasonable notice from the Company, to provide
truthful and reasonable cooperation, including but not limited to your
appearance at interviews with the Company’s counsel, (i) in connection with the
defense of any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, demands and causes of action of any nature whatsoever,
which are asserted by any person or entity concerning or related to any matter
that arises out of or concerns events or occurrences during your employment with
the Company, and (ii) concerning requests for information about the business of
the Company or your involvement or participation therein.  The Company will
reimburse you for reasonable

 

10

--------------------------------------------------------------------------------


 

and necessary travel and other expenses and loss of earnings which (in the case
of expenses) you may incur at the specific request of the Company and as
approved by the Company in accordance with its policies and procedures
established from time to time.

 

(b)           By signing below, you represent and warrant that you have returned
and/or agree to immediately return to the Company any and all original and
duplicate copies of all files, calendars, books, records, notes, manuals,
computer disks, diskettes and any other magnetic and other media materials and
any and all Company property and equipment, including, but not limited to,
computers and modems you have in your possession or under your control belonging
to the Company or the relevant Group Company and containing confidential or
proprietary information concerning the Company or the relevant Group Company or
their customers or operations.  You have also returned your Company keys, credit
cards, etc., to the Company.  By signing this Agreement, you confirm that you
have not retained in your possession or under your control any of the documents
or materials described in this section.

 

(c)           In consideration of the sum of £100 (less UK statutory deductions)
and in accordance with your terms and conditions of contract dated 17
November 1998, you agree that you will not from the period beginning on the
Separation Date through the twelve (12) month anniversary of the Separation
Date, less any period spent on Garden Leave, you will not in any manner,
directly or indirectly, engage, participate or be interested in any business,
entity or endeavor with [**].  You will be deemed to be directly or indirectly
engaged or participating in, a business, entity or endeavor with [**] if you are
a principal, agent, stockholder (or other proprietary or financial interest
holder), director, officer, employee, salesperson, sales representative, broker,
partner, individual proprietor, lender, consultant or otherwise.

 

11

--------------------------------------------------------------------------------


 

(d)           In consideration of the sum of £100 (less UK statutory deductions)
and in accordance with your terms and conditions of contract dated 17
November 1998, you agree that you will not without the written consent of the
Company, for a period of nine (9) months following the Separation Date, less any
period spent on Garden Leave, directly or indirectly:  (i) solicit or canvas the
trade or patronage of, or sell to (A) any former or existing clients of the
Company for whom you directly or indirectly provided services or for whom you
had significant responsibility as an employee of the Company during the two
(2) years prior to your Separation Date, or (B) any person or entity that
becomes a client of the Company during the one (1) year period following your
Separation Date and for which you participated in a proposal to provide services
during the two (2) years prior to your Separation Date; or (ii) induce or
attempt to influence any employee, contractor or consultant of the Company to
terminate his employment or relationship with the Company or solicit for
employment any persons who were employees, contractors or consultants of the
Company at any time during your employment with the Company.  This restriction
does not apply to any employees who are made redundant by the Company. Nothing
in this Paragraph shall prevent you from having contact with clients or
potential clients, provided always that such contact is on a purely social
basis.

 

(e)           You agree that you will not, at any time hereafter, make, or cause
to be made, any statement, observation or opinion, in each case, of a public
nature, that disparages, impugns or in any way reflects adversely upon the
business, good will or reputation of the Company or any Group Company.  The
restriction in the preceding sentence will include, but not be limited to, your
agreement that you will not, without the prior consent of the Company, initiate
any contacts with, nor respond with unfavourable

 

12

--------------------------------------------------------------------------------


 

comments about the Company to any inquiries from, the media concerning the
Company, your employment with the Company and/or your separation from service
with the Company.  You may, however, give personal opinions on the market, state
that you left the Company following a reorganisation and indicate what your
future business plans might be.  The Company shall not and the Company shall not
permit its directors, employees or agents will not, at any time hereafter, make
or cause to be made any public statement, observation or opinion, in each case, 
that disparages, impugns or in any way reflects adversely upon your reputation. 
The restriction in the preceding sentence will include, but not be limited to,
the Company’s agreement that it will not, without your prior consent respond
with unfavorable comments about you to inquiries from the media concerning you,
your employment with the Company and/or the termination of your employment with
the Company. The provisions of this Paragraph 6 will not impair either party’s
right to provide truthful testimony or other information as required by law or
regulatory requirement.

 

(f)            The Company shall not issue any press statement, further to its
press statement dated 5 February 2009,  concerning your resignation without
first obtaining the consent to the wording (such consent not to be unreasonably
withheld).

 

(g)           You acknowledge and agree that the restrictions and obligation
contained in this Paragraph 6, in view of the nature of the business in which
the Company and any Group Company are engaged, are reasonable, necessary and in
the Company’s best interests in order to protect the legitimate interests of the
Company and any Group Company, and that any violation thereof shall be deemed to
be a material breach of this agreement and that the Company shall be entitled to
pursue any and all remedies

 

13

--------------------------------------------------------------------------------


 

available to it in a court of competent jurisdiction including, but not limited
to application for temporary, preliminary, and permanent injunctive relief as
well as damages, an equitable accounting of all earnings, profits and other
benefits arising from such violation.  In the event the Company brings an action
to redress a violation of this Paragraph 6, the prevailing party in any claims
in such action shall be entitled to recover all of its reasonable attorneys’
fees and costs incurred in connection therewith.  If the Company prevails in any
claims in such action, you will be liable for the return of the separation
payments detailed in Paragraphs 4(a) -(c) (inclusive) and benefits and for the
return of any profits realized in connection with your exercising or receiving
payment with respect to any of the equity incentive awards that were amended as
set forth in Paragraph 4.

 

7.             No Admissions.  The Company and you agree that nothing contained
in this Agreement is an admission by the Company or you of any wrongdoing,
liability, unlawful conduct or breach of any duty or obligation.

 

8.             Confidentiality.

 

(a)           You and the Company agree that you have kept, and will keep, the
existence and terms of this Agreement confidential, and will not disclose them
to anyone except your attorneys, financial advisors and immediate family
members, whom you will advise of this confidentiality provision.  No other
disclosure will be permitted except:  (a) pursuant to an action to enforce the
terms of this Agreement, in which case it will be introduced under seal to the
court, (b) in response to a request by any governmental or regulatory agency,
(c) as may be required by any in response to compulsory process of

 

14

--------------------------------------------------------------------------------


 

law.  The parties further agree that nothing in this Agreement will prohibit or
restrict you or the Company from providing information to, testifying or
otherwise assisting in any investigation or proceeding brought by, or as
required by any federal, state or local regulatory agency, law enforcement
agency, legislative body, or self-regulatory organization.

 

(b)           In consideration of the payment of £100.00 (less UK statutory
deductions) you undertake that you will not at any time after the date of this
Agreement disclose or make use of, and you confirm that you have not prior to
the date of this Agreement disclosed or made use of, for your own or any other
person’s benefit any Confidential Information belonging to or concerning the
Company or any Group Company or any of its/their customers, agents, suppliers or
clients, except where required to do so by law. For the purposes of this
Paragraph “Confidential Information” shall mean customer orders, execution and
market price data maintained by ITGE and/or BARRA Inc. and/or ITG Inc. and/or
Investment Technology Group International Ltd. (“ITGI”) in connection with the
operation of POSIT (the “POSIT Database”), details of suppliers and their terms
of business, details of customers and their requirements, the prices charged to
and terms of business with customers, marketing plans and sales forecasts,
financial information, results and forecasts (save to the extent that these are
included in published audited accounts), any proposals relating to the
acquisition or disposal of a company or business or any part thereof or to any
proposed expansion or contraction of activities, details of target customers and
plans relating to them, details of executives and officers and of the
remuneration and other benefits paid to them, information relating to research
activities, inventions, secret processes, designs, formulae and product lines,
any information held on computer, any information which you have been told is

 

15

--------------------------------------------------------------------------------


 

confidential and any information which has been given to the Company or any
Group Company in confidence by customers, suppliers or other persons.

 

9.             Governing Law.  This Agreement will be construed under the laws
of England and Wales and subject to the exclusive jurisdiction of the English
Courts.

 

10.           Entire Agreement.  This Agreement, the RSU agreement referred to
in Paragraph 3(d) above and the agreement setting out your rights in respect of
vested options (referred to in Paragraph  3(e)) above cancel, supersede and
replace any and all prior agreements (written, oral or implied-in-fact or in
law) between you and the Company regarding all of the subjects covered by this
Agreement except as otherwise specifically provided in this Agreement.  This
Agreement, the RSU agreement referred to in Paragraph 3(d) above and the
agreement setting out your rights in respect of vested options (referred to in
Paragraph  3(e) above) are the full, complete and exclusive agreement between
you and the Company regarding the subjects covered by this Agreement except as
otherwise specifically provided in this Agreement, and neither you nor the
Company is relying on any representation or promise that is not expressly stated
in this Agreement.  This Agreement, the RSU agreement referred to in Paragraph
3(d) above and the agreement setting out your rights in respect of vested
options (referred to in Paragraph  3(e))  may not be changed unless the changes
are in writing and signed by each of the parties.

 

11.           Severability.  This Agreement, although marked “without prejudice
and subject to contract” will, at the point when it is signed by all parties, be
treated as an open document evidencing an agreement binding on all parties.

 

16

--------------------------------------------------------------------------------

 

(a)           The restrictions and waivers by you set out in this Agreement (on
which you have had the opportunity to take independent advice, as you hereby
acknowledge) are separate and severable and are considered by the parties to be
reasonable in all the circumstances.  It is agreed that if any of the terms, by
themselves, or taken together, shall be adjudged to go beyond what is reasonable
if part or parts of the wording thereof were deleted, the relevant
restriction(s) shall apply with such deletion(s) as may be necessary to make it,
or them, valid and effective.

 

(b)           This Agreement may be executed in any number of counterparts, such
of which, when executed shall be an original, and all the counterparts together
shall constitute one and the same instrument.

 

12.           Third Party Rights

 

(a)           The Contracts (Rights of Third Parties) Act 1999 applies to the
Agreement. Nothing in this Agreement is intended to or shall confer any benefit
on any person[s] other than the Company, its Group Companies its/their
respective directors officers employees and shareholders and you.

 

(b)           The Company confirms that once this Agreement has been signed by
you in accordance with the provisions hereof and it has received the signed
original copy along with the completed adviser’s schedule and it has been duly
signed by an appropriate and authorised person on behalf of the Company, it
shall then and only then become of binding effect and will thereby cease to be
“without prejudice and subject to contract”.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

By:

/s/ Robert C. Gasser

 

 

 

 

 

Robert C. Gasser

 

 

PRESIDENT AND CEO OF INVESTMENT TECHNOLOGY GROUP, INC

 

acting for and on behalf of

 

INVESTMENT TECHNOLOGY GROUP EUROPE LIMITED

 

Dated: February 12, 2009

 

 

AGREED TO AND ACCEPTED BY:

 

 

/s/ Alasdair Haynes

 

 

 

Alasdair Haynes

 

 

 

Dated:  February 11, 2009

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Claims referred to in Paragraph 4(a) shall mean the following:

 

(i)            All personal injury claims of which you aware at the Separation
Date (including, but without prejudice to the generality of the foregoing, all
and any such claims arising out of or in connection with any illness, condition
and/or circumstances of which you are currently aware) and you hereby represents
and gives warranty that you are not aware of any circumstances which could give
rise to a personal injury claim in the future; and

 

(ii)           All of the following claims (and in each case, where appropriate,
the reference to the relevant statute/regulation is to that statute/regulation
as amended from time to time, and where the reference is to a statute it also
includes all regulations made thereunder from time to time):-

 

(a)           any claim(s) whatsoever in respect of notice pay in lieu of notice
or damages for termination of employment without notice;

 

(b)           any claim(s) whatsoever for breach of contract (including but not
limited to any claim in respect of unpaid wages or salary, unpaid holiday,
unpaid contractual sick or paternity pay, share options or any bonus or
commission or benefit schemes in which you participated during your employment);

 

(c)           any claim(s) whatsoever for unfair dismissal (including
automatically unfair dismissal and unfair constructive dismissal);

 

19

--------------------------------------------------------------------------------


 

(d)           any claim(s) whatsoever for a redundancy payment, whether
statutory or enhanced;

 

(e)           any claim(s) whatsoever for unlawful deductions from wages;

 

(f)            any claim(s) whatsoever for unlawful race discrimination,
victimization and/or harassment under or arising out of rights or obligations
conferred by the Race Relations Act 1976;

 

(g)           any claim(s) whatsoever for unlawful disability discrimination or
victimization under or arising out of rights or obligations conferred by the
Disability Discrimination Act 1995;

 

(h)           any claim(s) whatsoever for unlawful discrimination, victimization
and/or harassment under or arising out of rights or obligations conferred by the
Employment Equality (Age ) Regulations 2006;

 

(i)            any other claim(s) whatsoever under or arising out of rights or
obligations conferred by the Employment Rights Act 1996 (including but not
limited to those in relation to, victimization and detriment in employment under
Parts IVA and V of the Employment Rights Act 1996);

 

(j)            any claim(s) whatsoever under or arising out of rights or
obligations conferred by Section 3 of the Protection from Harassment Act 1997;

 

(k)           any claim in relation to protected disclosures under the
Employment Rights Act 1996 and the Public Interest Disclosure Act 1998;

 

20

--------------------------------------------------------------------------------


 

(l)            any claim(s) whatsoever under or arising out of rights or
obligations conferred by the Working Time Regulations 1998;

 

(m)          any claim(s) whatsoever under or arising out of rights or
obligations conferred by the National Minimum Wage Act 1998;

 

(n)           any claim(s) whatsoever under or arising out of rights or
obligations conferred by the Employment Relations Act 1999 and/or the Employment
Relations Act 2004;

 

(o)           any claim(s) whatsoever under or arising out of rights or
obligations conferred by the Employment Act 2002 and/or by the Employment Act
2002 (Dispute Resolution) Regulations 2004;

 

(p)           any claim(s) whatsoever for unlawful discrimination, victimization
and/or harassment under or arising out of rights or obligations conferred by the
Employment Equality (Religion or Belief) Regulations 2003;

 

(q)           any claim(s) whatsoever in respect of which an ACAS Conciliation
Officer is authorised to act;

 

(r)            any claim(s) whatsoever arising as a consequence of the United
Kingdom’s membership of the European Union;

 

(s)           any claim for failure to comply with obligations under the Human
Rights Act; and

 

21

--------------------------------------------------------------------------------


 

(t)            any claim for failure to comply with obligations under the Data
Protection Act 1998.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

(TO BE PLACED ON THE ADVISER’S HEADED PAPER)

 

I, Meriel Schindler of Withers LLP, 16 Old Bailey, London, EC4M 7EG, confirm
that I am a relevant independent legal adviser for the purposes of the statutes
and regulations referred to in the attached Agreement and that I have given
legal advice to ALASDAIR HAYNES as to the terms and effect of this Agreement and
in particular its effect on his ability to pursue his rights in the Employment
Tribunals against the companies and individuals to which the Agreement refers.

 

I confirm that there was at the time of giving the said advice a certificate of
insurance covering or an indemnity provided for members of my profession for the
risk of any claim by ALASDAIR HAYNES for any loss arising in consequence of the
advice given by me.

 

Signed:

 

 

Name:

 

Firm:

 

Date:

 

23

--------------------------------------------------------------------------------
